Citation Nr: 1735954	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-38 086A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May to September 1976, and was a member in the United States Army Reserves from November 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In September 2016, the Veteran presented testimony in a hearing at the Board before the undersigned.

The Veteran's reopened claim for service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a final rating decision issued in May 2004, the RO denied service connection for sleep apnea.

2.  Evidence received since the May 2004 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for sleep apnea.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim for service connection for sleep apnea in November 2003.  That claim was denied in a May 2004 rating decision.  The Veteran did not file a notice of disagreement (NOD) or submit additional evidence within a year of the notice of that decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b) (2016).  

The Veteran sought to reopen his service connection claim in December 2008.  The RO denied this claim because evidence submitted did not constitute new and material evidence.

Generally, a claim that has been denied in a final rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In its May 2004 rating decision, the AOJ considered the Veteran's service treatment records (STRs) and private physician records from Kaiser Permanente, and denied service connection for sleep apnea, as there was no evidence of a sleep disorder in the Veteran's STRs, and no medical evidence relating his sleep apnea to service. 

No further communication was received from the Veteran until December 2008.

In December 2008, the Veteran requested to reopen his claim for service connection for sleep apnea.  The AOJ declined to reopen the claim in November 2009, finding that no new and material evidence had been submitted.

In May 2010, the Veteran filed a NOD along with private physician opinion.  The private physician stated that due to the Veteran's multiple health issues, including obstructive sleep apnea, he was partially disabled and could not work certain jobs.  In an October 2014 Statement of the Case (SOC), the AOJ denied the Veteran's claim, finding that no new and material evidence had been submitted.

In a December 2008 medical record from Kaiser Permanente, a private physician continued the Veteran's prior diagnosis of obstructive sleep apnea.  In September 2013, another private physician deemed the Veteran needed a CPAP machine for his sleep apnea.

In the Board hearing, the Veteran testified that he began to have breathing problems during a training exercise on active duty.  He stated that he was going through a gas barn, which was like going through a gas chamber, and the instructor told him to take off his mask.  He "blacked out" and "once [he] got out [of the gas barn he] hit a tree...and noticed after that [he] could hardly inhale."  See November 2014 Hearing Transcript, p. 3.  Furthermore, he stated that the sleep apnea prevented him from breathing well and that his throat would get sore; and that his breathing was easily affected by heat.  Additionally he testified that he excessively snored when asleep, according to complaints from his wife and fellow barrack roommates while in service.  Finally, due to the sensitivity of his breathing to heat, he testified that he blacked out during service when he was once out in the fields under the sun.  The Veteran stated that the VA physician could not understand what had happened, and thus he was never diagnosed with sleep apnea while in the military.

After the hearing, also in September 2016, the Veteran's wife submitted a statement.  She wrote that she and the Veteran had been married since May 1979, and he had had issues with loud snoring since then.  She stated that she could not sleep due to its excessive nature, and that his snoring had progressively worsened since 1979.  The also wrote that when he was out in the field, other members of his unit isolated themselves from him due to his loud snoring.

The evidence received since the May 2004 rating decision is new and material.  Specifically, since that decision, which denied service connection based on lack of evidence proving any in-service incidents or medical connection based on a lack of evidence proving any in-service incidents or medical evidence proving a nexus, evidence has been collected that could potentially substantiate the in-service and nexus elements of his claim.  This evidence includes additional and detailed statements regarding the Veteran's in-service incident in the gas barn, and his wife's lay statements.

In Shade, the United States Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for sleep apnea.


ORDER

New and material evidence to reopen the claim for service connection for sleep apnea has been received, to this extent, the appeal is granted.


REMAND

The Board's finding that new and material evidence has been submitted entitles the Veteran to a VA examination.  Shade.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the current sleep apnea had its onset in active service or is otherwise the result of a disease or injury in active service or an injury in inactive duty training.

The examiner should review the claims file.

Following examination and review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise caused or aggravated by a disease or injury in active service-to particularly include his experience in the gas barn during a training exercise.; the testimony and statements reporting heavy snoring in service.

In rendering the requested opinion, the examiner should specifically consider in-service and post-service VA treatment records, private physician records, as well as the Veteran's and his wife's lay assertions.

The examiner should consider the Veteran's statements that:

(a)  he "blacked out" and could not breathe after taking his mask off in the gas barn.

(b)  heat makes it hard for him to breathe due to the sleep apnea and his throat gets sore.

(c)  he fell unconscious due to the heat in a sunny field, while in service, and the service doctor did not know to diagnose him with sleep apnea.

(d)  that he experienced heavy snoring that has progressively worsened since at least May 1979.

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given that is consistent with the evidence of record.  All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


